EXHIBIT 10.1
FISHER COMMUNICATIONS, INC.
2008 EQUITY INCENTIVE PLAN
AS ADOPTED AND AMENDED AND RESTATED ON APRIL 30, 2008
SECTION 1. PURPOSE
     The purpose of the Fisher Communications, Inc. 2008 Equity Incentive Plan
is to attract, retain and motivate employees, officers and directors of the
Company and its Related Companies by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the long-term interests of the Company’s shareholders.
SECTION 2. DEFINITIONS
     Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.
SECTION 3. ADMINISTRATION
3.1 Administration of the Plan
     The Plan shall be administered by the Board or the Committee, which shall
be composed of two or more directors, each of whom is a “non-employee director”
within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange Act, or
any successor definition adopted by the Securities and Exchange Commission and
an “outside director” within the meaning of Section 162(m) of the Code, or any
successor provision thereto.
3.2 Administration and Interpretation by Committee
     (a) Except for the terms and conditions explicitly set forth in the Plan
and to the extent permitted by applicable law, the Committee shall have full
power and exclusive authority, subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board or a Committee composed of members of the Board, to (i) select the
Eligible Persons to whom Awards may from time to time be granted under the Plan;
(ii) determine the type or types of Award to be granted to each Participant
under the Plan; (iii) determine the number of shares of Common Stock to be
covered by each Award granted under the Plan; (iv) determine the terms and
conditions of any Award granted under the Plan; (v) approve the forms of notice
or agreement for use under the Plan; (vi) determine whether, to what extent and
under what circumstances Awards may be settled in cash or shares of Common Stock
or canceled or suspended; (vii) determine whether, to what extent and under what
circumstances cash, shares of Common Stock and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant; (viii) interpret and administer the Plan and any instrument
evidencing an Award, notice or agreement executed or entered into under the
Plan; (ix) establish such rules and regulations as it shall deem appropriate for
the proper administration of the Plan; (x) delegate ministerial duties to such
of the Company’s

 



--------------------------------------------------------------------------------



 



employees as it so determines; and (xi) make any other determination and take
any other action that the Committee deems necessary or desirable for
administration of the Plan.
     (b) In no event, however, shall the Committee have the right, without
shareholder approval, to (i) cancel or amend outstanding Options or SARs for the
purpose of repricing, replacing or regranting such Options or SARs with Options
or SARs that have a purchase or grant price that is less than the purchase or
grant price for the original Options or SARs except in connection with
adjustments provided in Section 15, or (ii) issue an Option or amend an
outstanding Option to provide for the grant or issuance of a new Option on
exercise of the original Option.
     (c) The effect on the vesting of an Award of a Company-approved leave of
absence or a Participant’s working less than full-time shall be determined by
the Company’s chief human resources officer or other person performing that
function or, with respect to directors or executive officers, by the Committee,
whose determination shall be final.
     (d) Decisions of the Committee shall be final, conclusive and binding on
all persons, including the Company, any Participant, any shareholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.
SECTION 4. SHARES SUBJECT TO THE PLAN
4.1 Authorized Number of Shares
     Subject to adjustment from time to time as provided in Section 15.1, a
maximum of 300,000 shares of Common Stock shall be available for issuance under
the Plan. Shares issued under the Plan shall be drawn from authorized and
unissued shares.
4.2 Share Usage
     (a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.
     (b) The Committee shall also, without limitation, have the authority to
grant Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.
     (c) Notwithstanding anything in the Plan to the contrary, the Committee may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Board or the Committee, the
shares available for grant pursuant to the terms of such preexisting plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula

-2-



--------------------------------------------------------------------------------



 



used in such acquisition or combination to determine the consideration payable
to holders of common stock of the entities that are parties to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
number of shares of Common Stock authorized for issuance under the Plan;
provided, however, that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of such
preexisting plans, absent the acquisition or combination, and shall only be made
to individuals who were not employees or directors of the Company or a Related
Company prior to such acquisition or combination. In the event that a written
agreement between the Company and an Acquired Entity pursuant to which a merger,
consolidation or statutory share exchange is completed is approved by the Board
and that agreement sets forth the terms and conditions of the substitution for
or assumption of outstanding awards of the Acquired Entity, those terms and
conditions shall be deemed to be the action of the Committee without any further
action by the Committee, except as may be required for compliance with
Rule 16b-3 under the Exchange Act, and the persons holding such awards shall be
deemed to be Participants.
     (d) Notwithstanding the other provisions in this Section 4.2, the maximum
number of shares that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate share number stated in Section 4.1, subject to
adjustment as provided in Section 15.1.
SECTION 5. ELIGIBILITY
     An Award may be granted to any employee, officer or director of the Company
or a Related Company whom the Committee from time to time selects.
SECTION 6. AWARDS
6.1 Form, Grant and Settlement of Awards
     The Committee shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Such Awards
may be granted either alone or in addition to or in tandem with any other type
of Award. Any Award settlement may be subject to such conditions, restrictions
and contingencies as the Committee shall determine.
6.2 Evidence of Awards
     Awards granted under the Plan shall be evidenced by a written notice or
agreement (including an electronic notice or agreement) that shall contain such
terms, conditions, limitations and restrictions as the Committee shall deem
advisable and that are not inconsistent with the Plan.
6.3 Deferrals
     The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the notice or agreement
evidencing the Award at the time of grant. If any such deferral election is
permitted or required, the Committee, in its sole discretion, shall establish
rules and procedures for such payment deferrals, which may include the grant of
additional Awards or provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits to deferred stock unit
equivalents; provided, however, that the terms of any deferrals under this
Section 6.3 shall comply with all applicable law, rules and regulations,
including, without limitation, Section 409A of the Code.
6.4 Dividends and Distributions
     Participants may, if and to the extent the Committee so determines and sets
forth in the notice or agreement evidencing the Award at the time of grant, be
credited with dividends paid with respect to shares of

-3-



--------------------------------------------------------------------------------



 



Common Stock underlying an Award in a manner determined by the Committee in its
sole discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock or Stock
Units.
SECTION 7. OPTIONS
7.1 Grant of Options
     The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.
7.2 Option Exercise Price
     The exercise price for shares purchased under an Option shall be at least
100% of the Fair Market Value of the Common Stock on the Grant Date (and, with
respect to Incentive Stock Options, shall not be less than the minimum exercise
price required by Section 422 of the Code), except in the case of Substitute
Awards.
7.3 Term of Options
     Subject to earlier termination in accordance with the terms of the Plan and
the instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.
7.4 Exercise of Options
     The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time. To the extent an Option has vested and
become exercisable, the Option may be exercised in whole or from time to time in
part by delivery to or as directed or approved by the Company of a properly
executed stock option exercise agreement or notice, in a form and in accordance
with procedures established by the Committee, setting forth the number of shares
with respect to which the Option is being exercised, the restrictions imposed on
the shares purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Committee, accompanied
by payment in full as described in Sections 7.5 and 13. An Option may be
exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.
7.5 Payment of Exercise Price
     The exercise price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include:
     (a) cash;
     (b) check or wire transfer;
     (c) having the Company withhold shares of Common Stock that would otherwise
be issued on exercise of the Option that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;

-4-



--------------------------------------------------------------------------------



 



     (d) tendering (either actually or, so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock owned by the Participant that have an aggregate Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;
     (e) so long as the Common Stock is registered under Section 12(b) or 12(g)
of the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise notice, together with irrevocable instructions to a brokerage
firm designated or approved by the Company to deliver promptly to the Company
the aggregate amount of proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise, all
in accordance with the regulations of the Federal Reserve Board; or
     (f) such other consideration as the Committee may permit.
7.6 Effect of Termination of Service
     The Committee shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Committee at any time. If the
exercise of the Option following a Participant’s Termination of Service, but
while the Option is otherwise exercisable, would be prohibited solely because
the issuance of Common Stock would violate either the registration requirements
under the Securities Act or the Company’s insider trading policy, then the
Option shall remain exercisable until the earlier of (a) the Option Expiration
Date and (b) the expiration of a period of three months (or such longer period
of time as determined by the Committee in its sole discretion) after the
Participant’s Termination of Service during which the exercise of the Option
would not be in violation of such Securities Act or insider trading policy
requirements.
     Notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant’s
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant’s rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant’s Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.
SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS
     Notwithstanding any other provisions of the Plan, the terms and conditions
of any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder.
SECTION 9. STOCK APPRECIATION RIGHTS
9.1 Grant of Stock Appreciation Rights
     The Committee may grant Stock Appreciation Rights to Participants at any
time on such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
An SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a

-5-



--------------------------------------------------------------------------------



 



freestanding SAR shall be ten years, and in the case of a tandem SAR, (a) the
term shall not exceed the term of the related Option and (b) the tandem SAR may
be exercised for all or part of the shares subject to the related Option upon
the surrender of the right to exercise the equivalent portion of the related
Option, except that the tandem SAR may be exercised only with respect to the
shares for which its related Option is then exercisable.
9.2 Payment of SAR Amount
     Upon the exercise of an SAR, a Participant shall be entitled to receive
payment in an amount determined by multiplying: (a) the difference between the
Fair Market Value of the Common Stock on the date of exercise over the grant
price of the SAR by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Committee as set forth in the instrument
evidencing the Award, the payment upon exercise of an SAR may be in cash, in
shares, in some combination thereof or in any other manner approved by the
Committee in its sole discretion.
9.3 Waiver of Restrictions
     Subject to Section 18.5, the Committee, in its sole discretion, may waive
any other terms, conditions or restrictions on any SAR under such circumstances
and subject to such terms and conditions as the Committee shall deem
appropriate.
SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
10.1 Grant of Stock Awards, Restricted Stock and Stock Units
     The Committee may grant Stock Awards, Restricted Stock and Stock Units on
such terms and conditions and subject to such repurchase or forfeiture
restrictions, if any, which may be based on continuous service with the Company
or a Related Company or the achievement of any performance goals, as the
Committee shall determine in its sole discretion, which terms, conditions and
restrictions shall be set forth in the instrument evidencing the Award.
10.2 Vesting of Restricted Stock and Stock Units
     Upon the satisfaction of any terms, conditions and restrictions prescribed
with respect to Restricted Stock or Stock Units, or upon a Participant’s release
from any terms, conditions and restrictions of Restricted Stock or Stock Units,
as determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the instrument evidencing
the Awards, in cash or a combination of cash and shares of Common Stock. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.
10.3 Waiver of Restrictions
     Subject to Section 18.5, the Committee, in its sole discretion, may waive
the repurchase or forfeiture period and any other terms, conditions or
restrictions on any Restricted Stock or Stock Unit under such circumstances and
subject to such terms and conditions as the Committee shall deem appropriate.

-6-



--------------------------------------------------------------------------------



 



SECTION 11. PERFORMANCE AWARDS
11.1 Performance Shares
     The Committee may grant Awards of Performance Shares, designate the
Participants to whom Performance Shares are to be awarded and determine the
number of Performance Shares and the terms and conditions of each such Award.
Performance Shares shall consist of a unit valued by reference to a designated
number of shares of Common Stock, the value of which may be paid to the
Participant by delivery of shares of Common Stock or, if set forth in the
instrument evidencing the Award, cash, or any combination thereof, upon the
attainment of performance goals, as established by the Committee, and other
terms and conditions specified by the Committee. Subject to Section 18.5, the
amount to be paid under an Award of Performance Shares may be adjusted on the
basis of such further consideration as the Committee shall determine in its sole
discretion.
11.2 Performance Units
     The Committee may grant Awards of Performance Units, designate the
Participants to whom Performance Units are to be awarded and determine the
number of Performance Units and the terms and conditions of each such Award.
Performance Units shall consist of a unit valued by reference to a designated
amount of cash, which value may be paid to the Participant by delivery of cash,
shares of Common Stock, or any combination thereof, upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee. Subject to Section 18.5, the amount to be
paid under an Award of Performance Units may be adjusted on the basis of such
further consideration as the Committee shall determine in its sole discretion.
SECTION 12. OTHER STOCK OR CASH-BASED AWARDS
     Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.
SECTION 13. WITHHOLDING
     The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock or otherwise
settle an Award under the Plan until such tax withholding obligations and other
obligations are satisfied.
     The Committee may permit or require a Participant to satisfy all or part of
the Participant’s tax withholding obligations and other obligations by
(a) paying cash to the Company, (b) having the Company withhold an amount from
any cash amounts otherwise due or to become due from the Company to the
Participant, (c) having the Company withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested, in the case
of Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer’s minimum required tax
withholding rate.

-7-



--------------------------------------------------------------------------------



 



SECTION 14. ASSIGNABILITY
     No Award or interest in an Award may be sold, assigned, pledged (as
collateral for a loan or as security for the performance of an obligation or for
any other purpose) or transferred by a Participant or made subject to attachment
or similar proceedings otherwise than by will or by the applicable laws of
descent and distribution, except to the extent the Participant designates one or
more beneficiaries on a Company-approved form who may exercise the Award or
receive payment under the Award after the Participant’s death. During a
Participant’s lifetime, an Award may be exercised only by the Participant.
Notwithstanding the foregoing and to the extent permitted by Section 422 of the
Code, the Committee, in its sole discretion, may permit a Participant to assign
or transfer an Award subject to such terms and conditions as the Committee shall
specify.
SECTION 15. ADJUSTMENTS
15.1 Adjustment of Shares
     In the event, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange distribution to shareholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (a) the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or kind of securities of the Company or (b) new, different or
additional securities of the Company or any other company being received by the
holders of shares of Common Stock, then the Committee shall make proportional
adjustments in (i) the maximum number and kind of securities available for
issuance under the Plan; (ii) the maximum number and kind of securities issuable
as Incentive Stock Options as set forth in Section 4.2; (iii) the maximum
numbers and kind of securities set forth in Section 16.3; and (iv) the number
and kind of securities that are subject to any outstanding Award and the per
share price of such securities, without any change in the aggregate price to be
paid therefor. The determination by the Committee, as to the terms of any of the
foregoing adjustments shall be conclusive and binding.
     Notwithstanding the foregoing, the issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Awards. Also notwithstanding the foregoing,
a dissolution or liquidation of the Company or a Company Transaction shall not
be governed by this Section 15.1 but shall be governed by Sections 15.2 and
15.3, respectively.
15.2 Dissolution or Liquidation
     To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
15.3 Change in Control
     Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:
     (a) All outstanding Awards, other than Performance Shares and Performance
Units, shall become fully and immediately exercisable, and all applicable
deferral and restriction limitations or forfeiture provisions

-8-



--------------------------------------------------------------------------------



 



shall lapse, immediately prior to the Change in Control and shall terminate at
the effective time of the Change in Control; provided, however, that with
respect to a Change in Control that is a Company Transaction, such Awards shall
become fully and immediately exercisable, and all applicable deferral and
restriction limitations or forfeiture provisions shall lapse, only if and to the
extent such Awards are not converted, assumed or replaced by the Successor
Company.
     For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed or replaced by the Successor Company if following the Company
Transaction the option or right confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the Company
Transaction, the consideration (whether stock, cash or other securities or
property) received in the Company Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received upon the
exercise of the Option, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Company Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.
     Except as otherwise provided in the instrument evidencing the Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, any such Awards that are converted, assumed or
substituted for in the Company Transaction and do not otherwise accelerate at
that time shall automatically become fully vested and exercisable with respect
to 100% of the unvested portion of the Award, and all applicable deferral and
restriction limitations or forfeiture provisions shall lapse, in the event that
the Participant’s employment with the Successor Company should terminate (i) in
connection with such Company Transaction or (ii) subsequently within one year
following such Company Transaction, unless such employment is terminated by the
Successor Company for Cause or by the Participant voluntarily without Good
Reason.
     (b) All Performance Shares or Performance Units earned and outstanding as
of the date the Change in Control is determined to have occurred shall be
payable in full at the target level in accordance with the payout schedule
pursuant to the instrument evidencing the Award. Any remaining Performance
Shares or Performance Units (including any applicable performance period) for
which the payout level has not been determined shall be prorated at the target
payout level up to and including the date of such Change in Control and shall be
payable in full at the target level in accordance with the payout schedule
pursuant to the instrument evidencing the Award. Any existing deferrals or other
restrictions not waived by the Committee in its sole discretion shall remain in
effect.
     (c) Notwithstanding the foregoing, the Committee, in its sole discretion,
may instead provide in the event of a Change in Control that is a Company
Transaction that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.
     (d) Further notwithstanding the foregoing, the Committee, in its sole
discretion, may instead determine the effect of a Change in Control on
outstanding Awards at the time of the Change in Control and in light of the
circumstances surrounding the Change in Control.

-9-



--------------------------------------------------------------------------------



 



15.4 Further Adjustment of Awards
     Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change in control that is the reason for such action.
15.5 No Limitations
     The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
15.6 Fractional Shares
     In the event of any adjustment in the number of shares covered by any
Award, each such Award shall cover only the number of full shares resulting from
such adjustment.
15.7 Section 409A of the Code
     Notwithstanding anything in this Plan to the contrary, (a) any adjustments
made pursuant to this Section 15 or any other amendments to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code and (b) any adjustments made pursuant to Section 15 or any other amendments
to Awards that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment or amendment the Awards either (i) continue not to be subject to
Section 409A of the Code or (ii) comply with the requirements of Section 409A of
the Code.
SECTION 16. CODE SECTION 162(m) PROVISIONS
Notwithstanding any other provision of the Plan, if the Committee determines, at
the time Awards are granted to a Participant who is, or is likely to be as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Section 16 is applicable to such Award.
16.1 Performance Criteria
     If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash or shares of Common Stock pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one of or any combination of the following
“performance criteria” for the Company as a whole or any business unit of the
Company, as reported or calculated by the Company: cash flows (including, but
not limited to, operating cash flow, free cash flow or cash flow return on
capital); working capital; earnings per share; book value per share; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); revenues; operating margins; return on
assets; return on equity; debt; debt plus equity; market or economic value
added; stock price appreciation; total

-10-



--------------------------------------------------------------------------------



 



shareholder return; cost control; strategic initiatives; market share; net
income; return on invested capital; improvements in capital structure; or
customer satisfaction, employee satisfaction, services performance, subscriber,
cash management or asset management metrics (together, the “Performance
Criteria”).
     Such performance goals also may be based on the achievement of specified
levels of Company performance (or performance of an applicable affiliate or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code, or any successor provision thereto, and the regulations
thereunder.
     The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a performance period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations appearing in the Company’s annual report to shareholders for the
applicable year, (vi) acquisitions or divestitures, (vii) foreign exchange gains
and losses, and (viii) gains and losses on asset sales. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies all requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code, or any successor
provision thereto.
16.2 Adjustment of Awards
     Notwithstanding any provision of the Plan other than Section 15, with
respect to any Award that is subject to this Section 16, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable performance
goals except in the case of the death or disability of the Covered Employee.
16.3 Limitations
     Subject to adjustment from time to time as provided in Section 15.1, no
Covered Employee may be granted Awards other than Performance Units subject to
this Section 16 in any calendar year period with respect to more than 200,000
shares of Common Stock for such Awards, except that the Company may make
additional onetime grants of such Awards for up to 250,000 shares to newly hired
or newly promoted individuals, and the maximum dollar value payable with respect
to Performance Units or other awards payable in cash subject to this Section 16
granted to any Covered Employee in any one calendar year is $1,000,000.
     The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 16 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code, or any successor
provision thereto.
SECTION 17. AMENDMENT AND TERMINATION
17.1 Amendment, Suspension or Termination
     The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, regulation or
stock exchange rule, shareholder approval shall be required for any amendment to
the Plan; and provided, further, that any amendment that requires shareholder
approval may be made only by

-11-



--------------------------------------------------------------------------------



 



the Board. Subject to Section 17.3, the Committee may amend the terms of any
outstanding Award, prospectively or retroactively.
17.2 Term of the Plan
     Unless sooner terminated as provided herein, the Plan shall terminate ten
years from the Effective Date. After the Plan is terminated, no future Awards
may be granted, but Awards previously granted shall remain outstanding in
accordance with their applicable terms and conditions and the Plan’s terms and
conditions. Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than ten years after the later of (a) the Effective Date and
(b) the approval by the shareholders of any amendment to the Plan that
constitutes the adoption of a new plan for purposes of Section 422 of the Code.
17.3 Consent of Participant
     The amendment, suspension or termination of the Plan or a portion thereof
or the amendment of an outstanding Award shall not, without the Participant’s
consent, materially adversely affect any rights under any Award theretofore
granted to the Participant under the Plan. Any change or adjustment to an
outstanding Incentive Stock Option shall not, without the consent of the
Participant, be made in a manner so as to constitute a “modification” that would
cause such Incentive Stock Option to fail to continue to qualify as an Incentive
Stock Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.
SECTION 18. GENERAL
18.1 No Individual Rights
     No individual or Participant shall have any claim to be granted any Award
under the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
     Furthermore, nothing in the Plan or any Award granted under the Plan shall
be deemed to constitute an employment contract or confer or be deemed to confer
on any Participant any right to continue in the employ of, or to continue any
other relationship with, the Company or any Related Company or limit in any way
the right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.
18.2 Issuance of Shares
     Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
     The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
     As a condition to the exercise of an Option or any other receipt of Common
Stock pursuant to an Award under the Plan, the Company may require (a) the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant’s own
account

-12-



--------------------------------------------------------------------------------



 



and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.
     To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
18.3 Indemnification
     Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by such person
in settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such claim, action, suit or proceeding
against such person; provided, however, that such person shall give the Company
an opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf, unless
such loss, cost, liability or expense is a result of such person’s own willful
misconduct or except as expressly provided by statute.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s articles of incorporation or bylaws, as a matter of law, or otherwise,
or of any power that the Company may have to indemnify or hold harmless.
18.4 No Rights as a Shareholder
     Unless otherwise provided by the Committee or in the instrument evidencing
the Award or in a written employment, services or other agreement, no Award,
other than a Stock Award, shall entitle the Participant to any cash dividend,
voting or other right of a shareholder unless and until the date of issuance
under the Plan of the shares that are the subject of such Award.
18.5 Compliance with Laws and Regulations
     In interpreting and applying the provisions of the Plan, any Option granted
as an Incentive Stock Option pursuant to the Plan shall, to the extent permitted
by law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.
     Any Award granted pursuant to the Plan is intended to comply with the
requirements of Section 409A of the Code, including any applicable regulations
and guidance issued thereunder, and including transition guidance, to the extent
Section 409A of the Code is applicable thereto, and the terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with this intention to the extent the Committee deems
necessary or advisable to comply with Section 409A of the Code and any official
guidance issued thereunder. Any payment or distribution that is to be made under
the Plan (or pursuant to an Award under the Plan) to a Participant who is a
“specified employee” of the Company within the meaning of that term under
Section 409A of the Code and as determined by the Committee, on account of a
“separation

-13-



--------------------------------------------------------------------------------



 



from service” within the meaning of that term under Section 409A of the Code,
may not be made before the date which is six months after the date of such
“separation from service,” unless the payment or distribution is exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. Notwithstanding any other provision in the Plan, the
Committee, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
the Plan and any Award granted under the Plan so that the Award qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Committee makes no representations that Awards granted under the Plan
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to Awards granted
under the Plan.
18.6 No Trust or Fund
     The Plan is intended to constitute an “unfunded” plan. Nothing contained
herein shall require the Company to segregate any monies or other property, or
shares of Common Stock, or to create any trusts, or to make any special deposits
for any immediate or deferred amounts payable to any Participant, and no
Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.
18.7 Successors
     All obligations of the Company under the Plan with respect to Awards shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all the business and/or assets of the
Company.
18.8 Severability
     If any provision of the Plan or any Award is determined to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Committee’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.
18.9 Choice of Law and Venue
     The Plan, all Awards granted thereunder and all determinations made and
actions taken pursuant hereto, to the extent not otherwise governed by the laws
of the United States, shall be governed by the laws of the State of Washington
without giving effect to principles of conflicts of law. Participants
irrevocably consent to the nonexclusive jurisdiction and venue of the state and
federal courts located in the State of Washington.
18.10 Legal Requirements
     The granting of Awards and the issuance of shares of Common Stock under the
Plan are subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required.
SECTION 19. EFFECTIVE DATE
     The effective date (the “Effective Date”) is the date on which the Plan is
approved by the shareholders of the Company. If the shareholders of the Company
do not approve the Plan within 12 months after the Board’s adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.

-14-



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
As used in the Plan,
     “Acquired Entity” means any entity acquired by the Company or a Related
Company or with which the Company or a Related Company merges or combines.
     “Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.
     “Board” means the Board of Directors of the Company.
     “Cause,” unless otherwise defined in the instrument evidencing an Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Committee, whose determination shall be conclusive and binding.
     “Change in Control,” unless the Committee determines otherwise with respect
to an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:
     (a) an acquisition by any Entity of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, or (iv) an acquisition by
any Entity pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in the definition of Company Transaction or (v) any
acquisition approved by the Board;
     (b) a change in the composition of the Board during any two-year period
such that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of the two-year period, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation

-15-



--------------------------------------------------------------------------------



 



of proxies or consents by or on behalf of an Entity other than the Board shall
not be considered a member of the Incumbent Board; or
     (c) consummation of a Company Transaction.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board.
“Common Stock” means the common stock, par value $1.25 per share, of the
Company.
“Company” means Fisher Communications, Inc., a Washington corporation.
     “Company Transaction,” unless the Committee determines otherwise with
respect to an Award at the time the Award is granted or unless otherwise defined
for purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:
     (a) a merger or consolidation of the Company with or into any other
company;
     (b) a statutory share exchange pursuant to which the Company’s outstanding
shares are acquired or a sale in one transaction or a series of transactions
undertaken with a common purpose of at least a majority of the Company’s
outstanding voting securities; or
     (c) a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company’s assets, excluding, however, in each case, a
transaction pursuant to which
     (i) the Entities who are the beneficial owners of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least a
majority of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Successor Company in substantially the same
proportions as their ownership, immediately prior to such Company Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities;
     (ii) no Entity (other than the Company, any employee benefit plan (or
related trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and
     (iii) individuals who were members of the Incumbent Board will immediately
after the consummation of the Company Transaction constitute at least a majority
of the members of the board of directors of the Successor Company.
     Where a series of transactions undertaken with a common purpose is deemed
to be a Company Transaction, the date of such Company Transaction shall be the
date on which the last of such transactions is consummated.
     “Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.

-16-



--------------------------------------------------------------------------------



 



     “Disability” unless otherwise defined by the Committee for purposes of the
Plan in the instrument evidencing the Award or in a written employment, services
or other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Committee,
whose determination shall be conclusive and binding.
     “Effective Date” has the meaning set forth in Section 19.
     “Eligible Person” means any person eligible to receive an Award as set
forth in Section 5.
     “Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Fair Market Value” means the closing price for the Common Stock on any
given date during regular trading, or if not trading on that date, such price on
the last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.
     “Good Reason,” unless the Committee determines otherwise with respect to an
Award at the time the Award is granted or unless otherwise defined for purposes
of an Award in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means the occurrence of any of
the following events or conditions after a Company Transaction and without the
consent of the Participant, the notification of the existence of such event or
condition by the Participant to the Successor Company within 90 days of its
initial existence, and the failure of the Successor Company to cure such event
or condition within 30 days after receipt of such written notice from the
Participant:
     (a) a material diminution in the Participant’s base compensation;
     (b) a material diminution in the Participant’s authority, duties or
responsibilities; or
     (c) the Successor Company’s requiring the Participant to be based at any
place outside a 50-mile radius of his or her place of employment prior to the
Company Transaction, except for reasonably required travel on the Successor
Company’s business that is not materially greater than such travel requirements
prior to the Company Transaction.
     “Grant Date” means the later of (a) the date on which the Committee
completes the corporate action authorizing the grant of an Award or such later
date specified by the Committee and (b) the date on which all conditions
precedent to an Award have been satisfied, provided that conditions to the
exercisability or vesting of Awards shall not defer the Grant Date.
     “Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.
     “Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.
     “Option” means a right to purchase Common Stock granted under Section 7.

-17-



--------------------------------------------------------------------------------



 



     “Option Expiration Date” means the last day of the maximum term of the
Option.
     “Outstanding Company Common Stock” has the meaning set forth in the
definition of “Change in Control.”
     “Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”
     “Parent Company” means a company or other entity which as a result of a
Company Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries.
     “Participant” means any Eligible Person to whom an Award is granted.
“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.
     “Performance Criteria” has the meaning set forth in Section 16.1.
     “Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.
     “Performance Unit” means an Award of units denominated in cash granted
under Section 11.2.
     “Plan” means the Fisher Communications, Inc. 2008 Equity Incentive Plan.
     “Related Company” means any entity that is directly or indirectly
controlled by, in control of or under common control with the Company.
     “Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
     “Retirement,” unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means “Retirement” as defined
for purposes of the Plan by the Committee or the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
Termination of Service on or after the date the Participant reaches “normal
retirement age,” as that term is defined in Section 411(a)(8) of the Code.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Stock Appreciation Right” or “SAR” means a right granted under Section 9.1
to receive the excess of the Fair Market Value of a specified number of shares
of Common Stock over the grant price.
     “Stock Award” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are not subject to restrictions
prescribed by the Committee.
     “Stock Unit” means an Award denominated in units of Common Stock granted
under Section 10.
     “Substitute Awards” means Awards granted or shares of Common Stock issued
by the Company in substitution or exchange for awards previously granted by an
Acquired Entity.

-18-



--------------------------------------------------------------------------------



 



     “Successor Company” means the surviving company, the successor company or
Parent Company, as applicable, in connection with a Company Transaction.
     “Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Committee, whose determination shall be conclusive
and binding. Transfer of a Participant’s employment or service relationship
between the Company and any Related Company shall not be considered a
Termination of Service for purposes of an Award. Unless the Committee determines
otherwise, a Termination of Service shall be deemed to occur if the
Participant’s employment or service relationship is with an entity that has
ceased to be a Related Company. A Participant’s change in status from an
employee of the Company or a Related Company to a consultant, advisor,
independent contractor or non-employee director of the Company or a Related
Company shall be considered a Termination of Service for purposes of an Award,
and a change in status from a non-employee director of the Company or a Related
Company to an employee of the Company or a Related Company shall not be
considered a Termination of Service for purposes of an Award.
     “Vesting Commencement Date” means the Grant Date or such other date
selected by the Committee as the date from which an Award begins to vest.

-19-